Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for the various devices and methods which include a collapsible housing inside a chamber housing, a pump assembly for generating a pressure to draw infusible medium from the reservoir and a dispensing assembly connected to the pump assembly, the dispensing assembly comprising a variable volume dispensing chamber and an acoustic volume sensor to determine the volume of the infusible medium delivered to the user, in addition to the other limitations. While the closest art Idriss teaches most of the limitations, those not taught are generally obvious (see previous actions), but the amalgamation which especially includes a pump assembly for generating a pressure less than the pressure in the interior volume to draw the infusible medium from the reservoir was not found with a sufficient date. While pumps are certianly known to help move fluid, the examiner simply did not find a reason to add a pump to Idriss as claimed as the fluid movement in Idriss currently appears sufficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783